Citation Nr: 1102413	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to October 
1989 with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) from a 
November 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in November 
2008 and August 2009 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions by providing notice pursuant to Dingness/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), obtaining all medical records 
associated with any job-related low back injury in about 2002, 
providing a VA examination, obtaining an addendum to the February 
2009 VA examination and issuing supplemental statements of the 
case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran 
testified at an October 2008 Board video conference hearing.  A 
transcript is of record.


FINDING OF FACT

The Veteran's current lumbar spine disability was not manifested 
for many years after service, nor is his current lumbar spine 
disability otherwise related to such service, to include the 
lumbar strain treated during such service.


CONCLUSION OF LAW

The Veteran's current lumbar spine disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notices in July 2005 and 
December 2009, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the July 2005 and December 2009 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in an October 2005 statement of 
the case and in March 2007, May 2008, July 2009 supplemental 
statement of the case following the provision of notice in July 
2005.  The claim was also readjudicated in a November 2010 
supplemental statement of the case following the provision of 
notice in December 2009.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and VA treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran VA 
examinations in September 2004 and February 2009, obtained an 
April 2010 VA examination addendum, and afforded the Veteran the 
opportunity to give testimony at an October 2008 Board video 
conference hearing.  

In a November 2010 letter, the RO informed the Veteran's 
representative that he had 30 days from the date of the letter to 
prepare a VA Form 646 or additional argument.  On a form signed 
in November 2010, the Veteran's representative reported not 
having any additional evidence regarding the appeal, and 
requested expedite processing of the claim.  It was requested 
that the 30-day waiting period be waived.  A subsequent internal 
memorandum is to the effect that the Veteran declined to waive 
the 30 day wait time for the supplemental statement of the case.  
The Board notes, however, that the Veteran had been issued a 
supplemental statement of the case in November 2010.  In a 
handwritten notation, it was noted that the Veteran's 
representative was preparing a 646 and that the RO was to retain 
the file.  To date, no response has been received from the 
Veteran's representative, and 30 days have passed since the RO's 
November 2010 letter.     

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of her service as shown by service records, the official history 
of each organization in which she served, her medical records and 
all pertinent medical and lay evidence").   In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that she experiences at 
any time because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for lumbar spine disability.  At an October 
2008 video conference hearing, the Veteran testified that he 
injured himself when he was thrown off while painting a water 
line of a ship.  As will be discussed below, the Board finds that 
the Veteran's assertion of continued symptomatology since active 
service, while competent, is not credible.  The Board finds that 
the Veteran's more recently-reported history of continued 
symptoms of lumbar spine disability since active service is 
inconsistent with the other lay and medical evidence of record.  

Service treatment records show that in July 1986, he was negative 
for costovertebral angle tenderness.  An April 1987 report of 
medical history shows that the Veteran's spine was clinically 
evaluated as normal.  In his contemporaneous medical history, the 
Veteran checked the appropriate box to deny recurrent back pain.  
In April 1988, he was seen on several occasions.  On the first 
occasion, he was treated for acute back strain.  On the second 
occasion, it was observed that the Veteran was positive for 
muscle spasm and tenderness in the lumbar paraspinal region and 
very slight trace of sciatic notch tenderness with some 
tenderness over his hamstrings.  On the next occasion, he was 
admitted for back strain and the assessment was lower back pain 
with muscle spasms.  The Veteran was discharged at the end of the 
month, and the discharge diagnosis was acute lumbar strain. 

In May 1988 when the Veteran was seen for a follow-up 
appointment, it was noted that he still had local tenderness and 
limited flexion.  In May 1989 when the Veteran was seen for a 
back injury two days prior, an x-ray showed no abnormality.  It 
was noted that the lateral was rotated and oblique, and that 
evaluation of the lumbar sacral junction was not possible.  It 
was further noted that no spot film of the region was submitted.  
Nevertheless, the radiologic report provided that there are five 
lumbar type vertebral bodies and that the vertebral body heights 
were well-maintained.  The report further provided that the 
visualized disc spaces were preserved and that there was a normal 
lumbar lordosis.  The sacroiliac joints were deemed normal.  A 
repeat lateral spine and a spot view of the lumbosacral region 
were recommended for complete evaluation.  

On an August 1989 report of medical examination, the Veteran's 
spine was clinically evaluated as normal.  Other abnormalities 
were noted.  Significantly, while the Veteran checked the 
appropriate box to confirm a past/current history of swollen or 
painful joints, frequent or severe headache, head injury, skin 
diseases, frequent indigestion, gall bladder trouble or 
gallstones, adverse reaction to serum, drug or medicine and 
frequent trouble sleeping on an August 1989 report of medical 
history, the Veteran marked the appropriate box to deny a 
past/current medical history of recurrent back pain.  Moreover, 
when asked if he had ever had any illness or injury other than 
those already noted, the Veteran did not provide a response.  The 
physician's summary listed eight disorders without mention of any 
lumbar spine disability. 

At an April 1991 physical readiness test screening for the 
reserves, it was noted that he had a nine-month history of severe 
back strain and that at the time, his symptoms were minimal 
except for situps. 

VA medical records show that the Veteran was seen in March 2004 
for complaints of back pain radiating into his leg.  One report 
references a job injury to the back 2 years before.  Another 
report dated in March 2004 is to the effect that the Veteran had 
been having low back pain for 2 years and it became more severe 
with radiation two weeks before.  MRI's in March and April 2004 
revealed disc herniation at L5-S1.  A June 2004 record is to the 
effect that the injury was non-traumatic in origin and had been 
persistent for approximately 4 months.  A July 2004 report is to 
the effect that the Veteran had a 4 month history of low back 
pain and that the Veteran first experienced acute onset of the 
pain after waking up and trying to get out of bed.  It was 
reported that there was no history of trauma.  The Veteran 
subsequently underwent a L5-S1 microdiscectomy in July 2004.   

The Veteran was afforded a VA examination in September 2004.  
After examining the Veteran and reviewing his electronic medical 
records, the impression was lumbar strain in service and lumber 
herniated nucleus pulposa with significant left-sided radicular 
symptoms, recent, status post surgery, currently convalescent.  
The VA examiner stated that the Veteran appears to have had an 
intervening injury that is related to the lumbar radiculopathy 
now treated surgically.  As such, he said, there was insufficient 
evidence to suggest that the Veteran's current lumbar spine 
disability is related to the injury sustained in service.

It was not clear to the Board whether the entire claims file was 
available for review at the time of the September 2004 VA 
examination.  Thus, another VA examination was provided in 
February 2009.  After a review of the claims file, and after 
interviewing and examining the Veteran, the VA examiner agreed 
with the VA examiner who examined the Veteran in September 2004 
that the Veteran's lumbar spine disability was not due to 
military service.  The VA examiner explained that although the 
Veteran had a significant injury in his back that required 
follow-up over a period of several months, there was no 
indication he had anything other than a muscle strain.  The VA 
examiner noted that when the Veteran separated from service, the 
Veteran worked as pipe fitter over the years.  The VA examiner 
found that there was no medical information that he ever had a 
back problem until 2004 and subsequently underwent surgery.  The 
VA examiner also found that a March 2004 treatment record 
indicated that the Veteran admitted to an on-the-job injury to 
his back.  Thus, the VA examiner opined that the Veteran's lumbar 
spine disability is not related to his military service.  

The VA examiner submitted an April 2010 addendum following the 
August 2009 remand in which the Board requested additional 
development.  The VA examiner reviewed the Veteran's claims file 
and the February 2009 VA examination.  The VA examiner 
acknowledged the Veteran's muscle-spasm-type in the military and 
concluded that it had resolved.  The VA examiner noted that after 
service, the Veteran engaged in a very vigorous construction job 
as a pipe fitter.  He noted that the Veteran did this 
consistently from 1989 until 2004, when he had sustained a 
workers compensation injury.  At the time, the Veteran had an 
acute herniated nucleus pulposus at L5-S1.  The VA examiner 
reported that the Veteran subsequently  underwent surgery under 
workers compensation.  The VA examiner stated that in March 2004, 
the Veteran admitted at an emergency room that he had an on-the-
job injury to his back.  The VA examiner reiterated his opinion 
that the Veteran's current lumbar spine disability was not caused 
by or the result of military service.     

The record is clear that the Veteran has current low back 
disability.  The record is also clear that the Veteran had low 
back symptoms during service and received treatment for such.  
The essential question before the Board is whether the current 
low back disorder is causally related to the inservice low back 
disorder.  

Matters of medical causation are to a large extent medical in 
nature and must be addressed by medical personnel.  However, even 
as a layperson, the Veteran is competent to report symptomatology 
which he has experienced.  To the extent that the Veteran's 
claims a continuity of low back symptoms since service, the Board 
does not find such assertions to be credible.  Although it is 
clear that the Veteran had back problems during service, by the 
time of his separation examination, neither the Veteran himself 
nor medical personnel thought that there was any continuing 
disability as evidenced by the negative responses from the 
Veteran and negative findings of the medical personnel.  There 
are other inconsistencies in the form of self-reported history 
furnished by the Veteran to VA medical personnel in early 2004 
when he sought treatment for back complaints.  It appears that he 
on one occasion referred to a work injury two years before, and 
on other occasions he claimed that there was no history of prior 
trauma and that the low back pain began a few months before after 
trying to get out of bed.  

At this point the Board notes that there are some references in 
the evidence to a work -related injury in about 2002.  One VA 
record in March 2004 shows that the Veteran reported the injury 
in connection with his back complaints, and medical records 
apparently associated with a worker's compensation investigation 
also include an April 2002 medical consultation report which 
suggests that the Veteran was claiming both cervical spine and 
low back pain in connection with an April 2002 work-related 
injury.  A subsequent private medical report dated in September 
2004 notes that the Veteran had lumbar surgery at a VA facility 
which was not related to the worker's compensation injury.  In 
other words, it appears that the Veteran was initially claiming 
that his low back symptoms were due to the 2002 job injury as 
shown by the early 2004 VA records as well as the 2002 medical 
records associated with the on the job injury. 

At any rate, the Board does recognize that there were inservice 
low back complaints, and the Board acknowledges that the Veteran 
may reasonably believe that there is some causal connection 
between the current disability and the inservice disability.  
However, there is persuasive medical evidence arguing against 
such a connection.  It is notable that radiological study 
inservice in May 1989 showed no abnormality and disc spaces were 
described as preserved.  Again, the Veteran's spine was 
clinically evaluated as normal at the time of discharge in August 
1989.  

The Board acknowledges the April 1991 medical record referencing 
a 9 month history of severe back strain.  However, this would 
place the low back symptoms to mid-1990, a number of months after 
service.  It is significant that there is otherwise no documented 
low back complaints from 1991 until 2004, and the 2004 reports 
are appear to date the low back complaints to anywhere from 
several months before to approximately 2 years before.  Under any 
of the times of onset reported by the Veteran, there is still a 
period of many years without any low back symptoms.  The Board 
believes that the times of onset of low back symptoms furnished 
by the Veteran to medical personnel in 2004 during the course of 
seeking medical treatment should be viewed as highly significant.  

There are also medical opinions of record to the effect that the 
inservice low back complaints were related to an essentially 
acute injury and are unrelated to the Veteran's current low back 
disc disorder.  Although some of the examination reports are 
unclear, further examinations and clarifying information was 
obtained.  All of the reports support a findings that the current 
low back disc disease is unrelated to what was described as the 
acute lumbar strain during service.  In the present case a 
medical examiner, with full knowledge of the Veteran's in-service 
back injury and his self-reported history of continuous back pain 
since service, was nevertheless of the opinion that the Veteran's 
current lumbar spine disability is not causally related to 
service.  The Boards finds the medical opinion to be entitled to 
more weight than the Veteran's statements made many years after 
the fact. 

After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against 
service connection for the Veteran's current low back disability.  
There is not such a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


